Mr. Justice Gary delivered the opinion of the Court. October 3, 1893, the appellant commenced an attachment suit against the American Vault Safe and Lock Company. The writ was served the same day by garnisheeing the World’s Columbian Exposition and by delivering a copy to the third vice-president of the vault company. October 23, 1893, the appellant took judgment by default against the vault company. November 2, 1893, the appellee intervened, claiming “ that the goods and chattels, to wit, the said six safes garnisheed in the' bauds of the World’s Columbian Exposition, by virtue of the said writ of attachment and garnishment in this behalf, were at the time the same-were so garnisheed, and still are, the property of the said Frank A. Bigford, and not of the American Vault Safe and Lock Company.” This was a proper mode of proceeding. Juilliard v. May, 130 Ill. 87. Upon that claim the parties went to trial before the court without a jury. We have delayed deciding this case until the Supreme Court should decide Cook v. Imperial Bldg. Co., whicli it did the 29th day of October, 1894, reversing our judgment in the same case—with the names of the parties reversed— reported in 46 Ill. App. 279. Our reason for delay was that if our decision there was correct, the appellant here had obtained no hold on the property of the vault company by service on a third vice-president. Being unable to discover any difference in principle between vice-presidents, based' upon a numeral adjective, we assume that the service on the third vice-president was good. The appellee’s claim to the safes is based upon a bill of sale made by that officer, purporting to convey the safes to the appellee, dated July 23, 1893, with the seal of the vault company affixed. The judgment obtained by the appellant is no evidence against the appellee of any debt from the vault company to the appellant, existing before the entry of the judgment; nor of the truth of any of the averments in the declaration in that case. Sweet v. Dean, 43 Ill. App. 650; Snodgrass v. Bank of Decatur, 25 Ala. 161. And there is no other evidence in the record that the vault company owed the appellant, or had any such relations with him that it ever could owe him, at the time the bill of sale was made. Without such evidence there could be no attack on the ground of fraud upon creditors. Ibid. It appears in the case that the vault company was a Pennsylvania corporation and Underwood represented it in Chicago. In fact the case of the appellant stands on the hypothesis that Underwood was third vice-president, as service of process on the attachment is upon him as filling that office. Then the bill of sale under the seal of the company is prima facie sufficient to pass the title of the safes to the appellee. Sawyer v. Cox, 63 Ill. 130. Whether they were delivered, was a question of parol evidence, on which we should feel bound by the finding of the court, if the appellant were at liberty to raise any question about it, but as he did not prove any debt against the vault company, existing before his judgment, he can not question the title of the appellee for any failure in proof of change of possession. Only creditors and subsequent purchasers can object to the title of the vendee on that ground. Corgan v. Frew, 39 Ill. 31. It is clear that the safes were in the possession of the appellee long before the judgment was entered. If the judgment was evidence of a debt then, from the vault company to Springer, the title of the appellee had become perfect against subsequent creditors of the vault company, before Springer is shown by the record to have been in position to attack it as fraudulent against creditors. An attaching creditor, attacking a disposition of property by the defendant, for fraud on creditors, must prove his debt aliunde. Commercial Nat. Bk. v. Canniff, 51 Ill. App. 579. Judgment is affirmed.